DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8, 14-16, 18, 19, 33, 34, 42, 43, 56, 57, 68, 69, 72, 73, 76, 77, 82, 83, 94, 95, 130, 131, 135-139, 141-146, 149, and 150 are pending.
Claims 1-8, 14-16, 18, 19, 33, 34, 42, 43, 56, 57, 68, 69, 72, 73, 76, 77, 82, 83, 94, 95, 130, 131, 135-139, 141-146, 149, and 150 are subject to a restriction requirement.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-8, 14-16, 72, 73, 76, 77, 130, 131, 135-139, 141-146, 149, and 150, drawn to a method of de novo sequence assembly using sequence read data obtained from a DNA proximity ligation assay.
Group 2, claims 18, 19, 82, and 83, drawn to a method of detecting misassembly in sequence assemblies based on frequency of contact from a DNA proximity ligation assay.

Group 4, claims 56 and 57, drawn to a method of sequence assembly using a reference sequence and sequence read data from a 3D contact map from a DNA proximity ligation assay.
Group 5, claims 68 and 69, drawn to a method of sequence assembly sing orientation of contigs and/or scaffolds.
Group 6, claims 94 and 95, drawn to a method of correcting misjoined sequence reads using a megascaffold.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 and groups 5 and 6 lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of a DNA proximity ligation assay, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Barutcu et al (Journal of Cellular Physiology vol. 231, pages 31-35 (2015).  Barutcu et al. reviews chromosome conformation capture methods, and shows on pages 32-34 and Figure 1 different types of chromosome conformation capture methods, including HiC, which captures genome-wide chromosome interactions.
Groups 5 and 6 lack unity of invention because even though the inventions of these groups require the technical feature of contigs, scaffolds, or megascaffolds of assembled sequence data, this technical feature is not a special technical feature as it does not make a Myers et al.(Science vol. 287 pages 2196-2204 (2000).  Myers et al. shows assembly of a Drosophila genome. Myers et al. shows use of contigs on page 2196 and Figure 1. Scaffolds of contigs are discussed on pages 2196, 2198-2199 and Figures 1 and 4. Megascaffolds are shown on pages 2200
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631